Title: From Thomas Jefferson to Benjamin Henry Latrobe, 2 March 1808
From: Jefferson, Thomas
To: Latrobe, Benjamin Henry


                  
                     
                        Mar. 2. 08.
                     
                  
                  Th: Jefferson presents his compliments to mr Latrobe, and in consequence of his information yesterday that there is a great deal of broken glass which may be cut into sizes sufficient for private purposes, but not for the public buildings, & which it would ease those funds to dispose of, he prays him to have prepared for him the following parcels, to be packed in boxes ready for transportation.
                  
                     
                        
                           200.
                           panes
                           12. I. square
                        
                        
                           300. 
                           
                               do.
                           12 I. by 18. I.
                        
                        
                           50.
                           
                               do.
                           14. I. by 18 I.
                        
                     
                  
                  
               